DETAILED ACTION

The Amendment and Petition for Time Extension filed by Applicant on 02/14/2022 is been entered.

The Substitute Specification filed by Applicant on 02/14/2022 is been entered.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 02/14/2022 have been fully considered and they are found persuasive.

The rejection of claims 1, 3-4 and 6-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 1-13 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Ota et al., US 2004/0010067 (hereinafter “Ota”). Ota teaches a latex prepared by polymerizing 40-79 wt. % butadiene (a conjugated diene), 20-45 wt. % acrylonitrile (an unsaturated nitrile monomer) 1-15 wt. % methacrylic acid (an ethylenically unsaturated monomer having a carboxyl group). The present invention differs from Ota in that the present invention requires Chemical Formula 1 or Chemical Formula 2.

As of the date of this non-final office action, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Ota to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        
rdh